Title: To Thomas Jefferson from John Smith, 30 August 1808
From: Smith, John
To: Jefferson, Thomas


                  
                     Sir,
                     War OfficeAugt. 30th. 1808.
                  
                  I was yesterday honored with your note of the 26th. Inst. and, in compliance with its direction, immediately gave orders to the Contractor, for furnishing the necessary supplies of provisions to such of the Militia of New York as the Governor might detach under the authority given him.
                  I am with perfect respect and esteem, Sir Your Ob: Servt
                  
                     Jno Smith, C. C
                  
               